McKinstry, J.:
The action is to recover upon the published notice and promises following:
“We, the undersigned, promise and agree to pay the sum set opposite our names for the arrest and conviction of any person who has within the past six months, maliciously, and with intent to commit arson, burned any building within the town of San Bernardino, or who may, in the future, with said intent, set fire to, attempt to burn, or *100shall hum or cause to be burned, any building in the limits of said town:
John Anderson, $100.
M. Byrne, $100.
James W. Waters, $100.
Christian Kurtz, $100.
J. D. Evans, $100.
W. Hurd, $50.
H. Conner, $50.
J. C. Peacock, $50.
Wm. Farnsworth, $50.
M. Katz, $50.
J. Meyerstein, $25.
H. L. Drew, $25.
L. W. Talbot, $25.
H. IT. Tyler, $25.
John W. Satterwhite, $20.
Legare Allen, $10.
Ed. Hall, $10.
W. J. Curtis, $5.
Wm. Hawley, $5.”
The promises of the several defendants are separate and distinct. Ho one of the defendants promised to pay more than one hundred dollars. Heither the District nor Superior Court had jurisdiction.
Section 383 of the Code of Civil Procedure does not authorize this action, hut only permits persons severally liable upon “ the same obligation or instrument, including the parties to bills of exchange and from notes,” to be joined, all or any of them, as defendants, in the Superior or Justice’s Court, as the amount involved may give jurisdiction to the one or the other of these courts. In People v. Love, 25 Cal. 520, each of the defendants against whom the judgment was rendered was " liable” in a sum exceeding three hundred dollars.
Judgment affirmed.
McKee, J., and Ross, J., concurred.